815 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Franklin Roosevelt WALLACE, Petitioner--Appellant,v.UNITED STATES of America, Respondent--Appellee.
No. 86-7410.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1987.Decided March 26, 1987.

Before ERVIN, CHAPMAN, and WILKINSON, Circuit Judges.
Franklin Roosevelt Wallace, appellant pro se.
Stephen Aubrey West, Office of the United States Attorney, for appellee.
PER CURIAM:


1
Franklin R. Wallace, a North Carolina inmate under a federal parole violator detainer, appeals the judgment of the district court dismissing his challenge to the federal detainer.  The district court referred Wallace's petition to a magistrate pursuant to 28 U.S.C. Sec.636(b)(1).  Upon consideration of respondent's motion for summary judgment and after affording Wallace an opportunity to respond, the magistrate filed a report recommending that judgment be granted in favor of respondent and the case dismissed.  Wallace was notified that he had ten days in which to file objections to the magistrate's report.  See 28 U.S.C. Sec. 636(b)(1)(C).  He failed to file objections, and the district court adopted the magistrate's recommendation and dismissed the case.


2
This Court has held that the failure to file timely objections to a magistrate's report waives appellate review of the substance of that report where the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841 (4th Cir. 1985);  Carr v. Hutto, 737 F.2d 433 (4th Cir. 1984), cert. denied, --U.S. ----, 54 U.S.L.W. 3392 (Dec. 9, 1985).  The use of this procedure has been upheld by the Supreme Court see Thomas v. Arn, --U.S. ----, 54 U.S.L.W. 4032 (Dec. 4, 1985).  As Wallace was properly warned, and yet failed to file objections, he has waived his right to appellate review.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the district court's judgment.


4
AFFIRMED.